DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
The amendment to the claims filed on 03/18/2022 does not comply with the requirements of 37 CFR 1.121(c) because the status identifier for claim 58 is incorrect.  Claim 58 was already withdrawn from further consideration in the Final Office Action dated 09/21/2021 because it was directed to non-elected species.  Accordingly, its status identifier should be “Withdrawn; Currently Amended” rather “Currently Amended”.   
Amended claims 1, 7, 17, 19, 21-24, 53 and 58 are pending in the present application.
Applicant elected previously without traverse of Group I, which is drawn to a method for delivering a gene editing composition across a plasma membrane of a cell.
Applicant also elected previously the following species:  (a) the volume is a function of a number of cells in the population of cells; (b) a Cas protein; (c) a genomic nucleic acid sequence; (d) genetically modified after contact; (e) inducing double-strand break; (f) the volume of aqueous solution is delivered to the population of cells in the form of a spray of aqueous particles; (g) about 2 to 20% ethanol; and (h) a primary T cell.
Claim 58 was withdrawn previously from further consideration because it is directed to non-elected species.
In light of currently amended claims and upon further consideration, all previously withdrawn species were rejoined and examined together with previously elected species herein.
Accordingly, amended claims 1, 7, 17, 19, 21-24, 53 and 58 are examined on the merits herein with the above elected species.

Response to Amendment
1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Scope of Enablement was withdrawn in light of currently amended independent claim 1, particularly with the new limitation “the hypotonic aqueous solution comprising the gene editing composition and ethanol at a concentration of about 25% (v/v), and about 32 mM sucrose, about 12 mM potassium chloride, about 12 mM ammonium acetate, about 5 Mm, 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES), and about 2.5 mM MgCl2”; along with amended dependent claim 17 in the Examiner’s amendment below. 
2.	All 103 rejections that were set forth in the Final Office Action dated 9/22/2021 were also withdrawn in light of currently amended independent claim 1, particularly with the new limitation “the hypotonic aqueous solution comprising the gene editing composition and ethanol at a concentration of about 25% (v/v), and about 32 mM sucrose, about 12 mM potassium chloride, about 12 mM ammonium acetate, about 5 Mm, 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES), and about 2.5 mM MgCl2”.
3.	The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,612,042 (IDS) in view of Liu et al (US 2015/0071903), Lin et al (eLIFE 3:e04766. DOI:10.7554/eLife.04766; 13 pages, 2014; IDS) and Jinek et al (Science 337:816-821, 2012 with Supplementary Materials; IDS) was also withdrawn in light of currently amended independent claim 1 for the same reason set forth above.
4.	The provisional nonstatutory double patenting rejection over copending Application No. 16/841,236 in view of Liu et al (US 2015/0071903), Lin et al (eLIFE 3:e04766. DOI:10.7554/eLife.04766; 13 pages, 2014; IDS) and Jinek et al (Science 337:816-821, 2012 with Supplementary Materials; IDS) was also withdrawn in light of currently amended independent claim 1 for the same reason set forth above.
5.	The provisional nonstatutory double patenting rejection over copending Application No. 16/471,466 in view of Liu et al (US 2015/0071903), Lin et al (eLIFE 3:e04766. DOI:10.7554/eLife.04766; 13 pages, 2014; IDS), Jinek et al (Science 337:816-821, 2012 with Supplementary Materials; IDS) and Ganan-Calvo (US 7,293,559) was also withdrawn in light of currently amended independent claim 1 for the same reason set forth above.

It is noted that the term “about” is defined by the present specification in the context of a numerical value or range means ±10% of the numerical value or range recited or claimed (page 58, lines 3-4). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Katherine C. Jensen on 07/27/2022.
The application has been amended as follows: 

In the Claims:
Claims 1, 17, 22 and 58 were amended below.  

Claim 1 (Currently amended)	A method for delivering a gene editing composition across a plasma membrane of a cell, comprising:
providing a population of mesenchymal stem cells (MSCs), U2OS, Jurkat or T cells; and
contacting the population of cells with a volume of a hypotonic aqueous solution, the hypotonic aqueous solution comprising the gene editing composition, mM 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES), and about 2.5 mM MgCl2;
wherein the volume is a function of: (i) exposed surface area of the population of cells; or (ii) a number of cells in the population of cells;
wherein the gene editing composition includes a Cas9 protein and a gRNA complex; 
wherein contacting the population of cells with the volume of the hypotonic aqueous solution is performed by gas propelling the hypotonic aqueous solution to form a spray.	

Claim 17 (Currently amended)	The method of claim 1, wherein 
(a) becomes genetically modified after contact with the aqueous solution; or
(b) is 

Claim 22 (Currently amended)	The method of claim 1, wherein:
(a) the volume of aqueous solution is delivered to the population of cells in the form of a spray of aqueous particles;
(b) the volume is between 2.6 x 10-9 microliter per square micrometer of exposed surface area and 1.1 x 10-6 microliter per square micrometer of exposed surface area;
(c) 
(d) the volume of aqueous solution is delivered to the population of cells in the form of a spray of aqueous particles, and wherein [[the]]a buffer or culture medium comprises phosphate buffered saline (PBS) is added to submerse or suspend the population of cells after said population of cells is in contact with the aqueous particles for 0.1-10 minutes.

Claim 58 (Currently amended)	The method of claim 1,


REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a method for delivering a gene editing composition across a plasma membrane of a cell as claimed in independent claim 1, particularly using a hypotonic aqueous solution comprising the recited specific components at specific concentrations, and especially the hypotonic aqueous solution comprising about 2.5 mM MgCl2.
Accordingly, claims 1, 7, 17, 19, 21-24, 53 and 58 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633